DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 16 December 2020 has been received and made of record.  Claims 1, 3, 8, 10, 11, 13, and 20 have been amended.  Claim 12 has been cancelled. Claim 21 has been added. Applicant's amendments to the claims have overcome each and every objection and U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed 16 September 2020.

Response to Arguments
Applicant’s arguments, see Remarks, filed 16 December 2020, with respect to the rejection(s) of amended claim(s) 1 and 20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Plamondon (U.S. Patent Publication 2008/0228864). The new rejection is detailed below.

Applicant’s arguments, see Remarks, filed 16 December 2020, with respect to the rejection(s) of amended claim(s) 11 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Melamed et al. (U.S. Patent Publication 2004/0128346).  The new rejection is detailed below.
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanacek et al. (U.S. Patent No. 10,460,004), hereinafter Yanacek, in view of Schmidt et al. (U.S. Patent Publication 2018/0288453), hereinafter Schmidt, in view of Plamondon (U.S. Patent Publication 2008/0228864)
Regarding claim 1, Yanacek shows
A method for execution by a computing device (Column 12, lines 11-31; i.e. provider computing device containing processor, memory and instructions) of an access layer (Fig. 1, 143/141; i.e. dynamic TTL service/response service) of an object storage system (Fig. 1, 140; i.e. provider) that includes a processor, the method comprises:  (Column 2, lines 18-27)
receiving, via a network, (Fig. 1, 130) a request message from an , (Fig. 1, 100; Column 3, lines 50-55; i.e. requester) wherein the request message indicates a requested access of a data object; (Column 4, lines 41-45; i.e. requested resource) (Fig. 1, 110; Column 4, lines 22-25)
determining an update frequency  (Column 7, lines 41-53; Column 5, lines 55-64; Column 6, line 59-Column 7, line 6; i.e. The Dynamic TTL service determines the dynamic TTL based on the received request.  How often the resource changes is a factor for the determination.  Thereby, determining an update frequency to use as a factor in response to receiving the request.)
determining a cache time to live (TTL) based on the update frequency  (Column 7, lines 41-53; Column 5, lines 55-64; Column 6, line 59-Column 7, line 6) 
facilitating performance of the requested access of the data object in response to receiving the request message;  (Column 2, lines 18-27; Column 2, line 52 – Column 3, line 2; Column 1, lines 30-38; i.e. By providing the dynamic TTL in response to the request message, the requested access is performed while achieving load resilience and reduced use of stale copies.) 
generating a response message (Fig. 1, 120) that includes the cache TTL in response to performing the requested access; and (Column 4, lines 54-67; Column 11, lines 62-67)
transmitting the response message to the .  (Column 4, lines 22-41; Fig. 1, 120)
However, Yanacek fails to show
an edge node
Schmidt shows
receiving, via network, (i.e. CDN) a request message from an edge node, wherein the request message indicates a requested access of a data object (i.e. content) (Fig. 1A, 115; [0013], lines 1-6; [0008], lines 1-10)
transmitting the response message to the edge node via the network (Fig. 1A, 120; [0013], lines 6-9; [0008], lines 10-13)
Schmidt and Yanacek are considered analogous art because they involve providing content.  Yanacek shows that the requester may be proxy for another node.  Schmidt shows that such a proxy may be an edge server.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanacek to incorporate the teachings of Schmidt wherein the proxy node is an edge server.  Doing so provides for increased speed of delivery 
However, Yanacek in view of Schmidt fails to show
determining an content length of the data object in response to receiving the request message
determining a cache time to live (TTL) based on the content length of the data object
Plamondon shows
determining an update frequency and content length (i.e. size of the object) of the data object in response to receiving the request message ([0445]; i.e. a request is received for an object that is located in the cache) ([0454]; [0451]; i.e. Whether to revalidate/request status of the object from the server is determined based on update frequency and size of the object.  The update frequency and size of the object must first be determined in order to determine whether to revalidate.)
determining a cache time to live (TTL) (i.e. expiration period) based on the update frequency and the content length of the data object ([0451]; [0454]; [0657]; i.e. It is determined whether to revalidate and thereby update the expiration period based on the update frequency and the object size. [0657]; i.e. How to update, whether to increase or decrease, the expiration period is determined based on the object size, as well as, other factors.)
Plamondon and Yanacek in view of Schmidt are considered analogous art because they involve determining expiration times for cached objects. Yanacek shows that the TTL is determined based on update frequency of an object. Plamondon shows that the expiration time or TTL updating may be based on a number of factors such as last update time and object size. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanacek in view of Schmidt to incorporate the teachings of Plamondon wherein determining an content length of the data object in response to receiving the request message and determining a cache time to live (TTL) based on the content length of the data object. Doing so provides for an 

Regarding claim 2, Yanacek in view of Schmidt in view of Plamondon shows all of the features with respect to claim 1 as outlined above.  Yanacek in view of Schmidt in view of Plamondon further shows
The method of claim 1, wherein the requested access corresponds to a read request, wherein the response message includes content of the data object, and wherein the edge node stores the content of the data object in cache memory for a duration indicated by the cache TTL. (Yanacek: Column 3, lines 25-34 and 40-49) 

Regarding claim 5, Yanacek in view of Schmidt in view of Plamondon shows all of the features with respect to claim 1 as outlined above.  Yanacek in view of Schmidt in view of Plamondon further to shows
The method of claim 1, further comprising: 
measuring a request latency (i.e. average amount of time the system is presently taking to respond to requests) corresponding to receipt of the request message via the network; (Yanacek: Column 6, lines 9-26; Column 5, lines 55-64; i.e. The system determines the current average response time corresponding to receiving the request message via the network.)
wherein the cache TTL is determined as a function of the update frequency and the request latency. (Yanacek: Column 7, lines 41-60; Column 6, line 59-Column 7, line 6; i.e. The dynamic TTL may be determined from a number of factors, such as the update frequency for a resource and the average response time.)


A non-transitory computer readable storage medium comprises: (Column 12, lines 11-31; Column 2, lines 18-27; i.e. memory containing instructions of the provider computing device)
at least one memory section that stores operational instructions that, when executed by a processing system that includes a processor and memory, causes the processing system to: (Column 12, lines 11-31)
receive, via a network, (Fig. 1, 130) a request message from an , (Fig. 1, 100; Column 3, lines 50-55; i.e. requester) wherein the request message indicates a requested access of a stored data object; (Column 4, lines 41-45; Fig. 1, 142; Column 2, lines 18-27; i.e. requested resource stored at the provider) (Fig. 1, 110; Column 4, lines 22-25)
determine an update frequency  (Column 7, lines 41-53; Column 5, lines 55-64; Column 6, line 59-Column 7, line 6; i.e. The Dynamic TTL service determines the dynamic TTL based on the received request.  How often the resource changes is a factor for the determination.  Thereby, determining an update frequency to use as a factor in response to receiving the request.)
determine a cache time to live (TTL) based on the update frequency  (Column 7, lines 41-53; Column 5, lines 55-64; Column 6, line 59-Column 7, line 6) 
facilitate performance of the requested access of the stored data object in response to receiving the request message; (Column 2, lines 18-27; Column 2, line 52 – Column 3, line 2; Column 1, lines 30-38; i.e. By providing the dynamic TTL in response to the request message, the requested access is performed while achieving load resilience and reduced use of stale copies.) 
generate a response message (Fig. 1, 120) that includes the cache TTL in response to performing the requested access; and (Column 4, lines 54-67; Column 11, lines 62-67)
transmit the response message to the .  (Column 4, lines 22-41; Fig. 1, 120)
However, Yanacek fails to show
an edge node
Schmidt shows
receive, via network, (i.e. CDN) a request message from an edge node, wherein the request message indicates a requested access of a stored data object (i.e. content stored at an origin device) (Fig. 1A, 115; [0013], lines 1-6; [0008], lines 1-10)
transmit the response message to the edge node via the network (Fig. 1A, 120; [0013], lines 6-9; [0008], lines 10-13)
Schmidt and Yanacek are considered analogous art because they involve providing content.  Yanacek shows that the requester may be proxy for another node.  Schmidt shows that such a proxy may be an edge server.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanacek to incorporate the teachings of Schmidt wherein the proxy node is an edge server.  Doing so provides for increased speed of delivery of the content to the user device since the edge server is located geographically close to the user device. (Schmidt: [0007]; [0008])
However, Yanacek in view of Schmidt fails to show
determine an content length of the stored data object in response to receiving the request message
determine a cache time to live (TTL) based on the content length of the data object
Plamondon shows
determine an update frequency and content length (i.e. size of the object) of the stored data object in response to receiving the request message ([0445]; i.e. a request is received for an object that is 
determining a cache time to live (TTL) (i.e. expiration period) based on the update frequency and the content length of the stored data object ([0451]; [0454]; [0657]; i.e. It is determined whether to revalidate and thereby update the expiration period based on the update frequency and the object size. [0657]; i.e. How to update, whether to increase or decrease, the expiration period is determined based on the object size, as well as, other factors.)
Plamondon and Yanacek in view of Schmidt are considered analogous art because they involve determining expiration times for cached objects. Yanacek shows that the TTL is determined based on update frequency of an object. Plamondon shows that the expiration time or TTL updating may be based on a number of factors such as last update time and object size. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanacek in view of Schmidt to incorporate the teachings of Plamondon wherein determining an content length of the data object in response to receiving the request message and determining a cache time to live (TTL) based on the content length of the data object. Doing so provides for an improvement of the efficiency of obtaining and servicing data in a caching environment. (Plamondon: [0012])

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yanacek et al. (U.S. Patent No. 10,460,004), hereinafter Yanacek, in view of Schmidt et al. (U.S. Patent Publication 2018/0288453), hereinafter Schmidt, in view of Melamed et al. (U.S. Patent Publication 2004/0128346), hereinafter Melamed.
Regarding claim 11, Yanacek shows
A processing system of a computing device (Column 12, lines 11-31; i.e. provider computing device containing processor, memory and instructions) of an access layer (Fig. 1, 143/141; i.e. dynamic TTL service/response service) of an object storage system (Fig. 1, 140; i.e. provider) comprises: (Column 2, lines 18-27)
at least one processor; (Column 12, lines 14-21)
a memory that stores operational instructions, that when executed by the at least one processor cause the processing system to: (Column 12, lines 14-21) 
receive, via a network, (Fig. 1, 130) a request message from an , (Fig. 1, 100; Column 3, lines 50-55; i.e. requester) wherein the request message indicates a requested access of a data object; (Column 4, lines 41-45; i.e. requested resource) (Fig. 1, 110; Column 4, lines 22-25)
determine an update frequency of the data object in response to receiving the request message,  (Column 7, lines 41-53; Column 5, lines 55-64; Column 6, line 59-Column 7, line 6; i.e. The Dynamic TTL service determines the dynamic TTL based on the received request.  How often the resource changes is a factor for the determination.  Thereby, determining an update frequency to use as a factor in response to receiving the request.)
determining a cache time to live (TTL) based on the update frequency; (Column 7, lines 41-53; Column 5, lines 55-64; Column 6, line 59-Column 7, line 6) 
facilitate performance of the requested access of the data object in response to receiving the request message;  (Column 2, lines 18-27; Column 2, line 52 – Column 3, line 2; Column 1, lines 30-38; i.e. By providing the dynamic TTL in response to the request message, the requested access is performed while achieving load resilience and reduced use of stale copies.) 
generate a response message (Fig. 1, 120) that includes the cache TTL in response to performing the requested access; and (Column 4, lines 54-67; Column 11, lines 62-67)
transmit the response message to the .  (Column 4, lines 22-41; Fig. 1, 120)
However, Yanacek fails to show
an edge node
Schmidt shows
receive, via network, (i.e. CDN) a request message from an edge node, wherein the request message indicates a requested access of a data object (i.e. content) (Fig. 1A, 115; [0013], lines 1-6; [0008], lines 1-10)
transmit the response message to the edge node via the network (Fig. 1A, 120; [0013], lines 6-9; [0008], lines 10-13)
Schmidt and Yanacek are considered analogous art because they involve providing content.  Yanacek shows that the requester may be proxy for another node.  Schmidt shows that such a proxy may be an edge server.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanacek to incorporate the teachings of Schmidt wherein the proxy node is an edge server.  Doing so provides for increased speed of delivery of the content to the user device since the edge server is located geographically close to the user device. (Schmidt: [0007]; [0008])
However, Yanacek in view of Schmidt fails to show
wherein the update frequency comprises an average time between updates within a predetermined time from a current time
Melamed shows
determine an update frequency of the data object in response to receiving the request message, ([0099]; i.e. user request for an object) wherein the update frequency comprises an average time between updates (i.e. changes) within a predetermined time (i.e. time object first fetched from the server) from a current time; ([0110]; [0114]; [0116])
determining a cache time to live (TTL) based on the update frequency; ([0116])
Melamed and Yanacek in view of Schmidt are considered analogous art because they involve determining TTL values for objects. Yanacek shows that the TTL value may be based on an update frequency of the object. Melamed details how such an update frequency would be determined. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanacek in view of Schmidt to incorporate the teachings of Melamed wherein the update frequency comprises an average time between updates within a predetermined time from a current time.  Doing so provides for a method in which to determine the update frequency for the objects in order to calculate the dynamic TTL that reduces bandwidth usage and improve QoS. (Melamed: [0033])

Regarding claim 13, Yanacek in view of Schmidt in view of Melamed shows all of the features with respect to claim 1 as outlined above.  Yanacek in view of Schmidt in view of Melamed further shows
The processing system of claim 11, wherein the operational instructions, when executed by the at least one processor, further cause the processing system to:
receiving, via a network, a second request message from the edge node, wherein the second request message indicates the requested access of the data object, wherein the edge node transmitted the second request message in response to determining an duration indicated by the cache TTL has expired. (Yanacek: Column 3, lines 17-39; i.e. The requestor will request another copy of the resource if the TTL of the cached copy from a previous request has expired.)
determining a new update frequency (i.e. 1/average time between changes) of the data object in response to receiving the second request message, wherein the new update frequency is higher than the update frequency;  (Melamed: [0041]; [0042]; [0046]; [0048]; [0166-0167]; i.e. The change statistics are updated each time the object is fetched from the server.  The new update frequency may be higher than the previous update frequency.  For example, the new update frequency of 1/20s is higher than the update frequency of 1/60s.)
determining a new cache TTL based on the new update frequency, wherein the new cache TTL corresponds to a shorter duration than the cache TTL in response to the new update frequency being higher than the update frequency; (Melamed: [0041]; [0048]; [0166-0167]; i.e. If the update frequency is 1/60s and the new update frequency is 1/20s, then the new cache TTL is 30 seconds which is shorter than the 35 seconds cache TTL for the 1/60s update frequency. )
generating a second response message that includes the cache TTL; and (Yanacek: Column 4, lines 54-67; Column 11, lines 62-67)
transmitting the second response message to the edge node via the network.  (Yanacek: Column 4, lines 22-41; Fig. 1, 120)

Regarding claim 14, Yanacek in view of Schmidt in view of Melamed shows all of the features with respect to claim 1 as outlined above.  Yanacek in view of Schmidt in view of Melamed further shows
The processing system of claim 11,
wherein each of a plurality of quantized update frequency levels (i.e. average time between changes) corresponds to one of a plurality of fixed cache TTLs, wherein any quantized update frequency level corresponds to one of the plurality of fixed cache TTLs that has a shorter duration than all other ones of the plurality of fixed cache TTLs corresponding to other ones of the quantized update frequency level with lower update frequencies than the any quantized update frequency level, and wherein the determining cache TTL includes: (Melamed: [0041]; [0048]; [0166-0167]; i.e. For an average time between changes of 20s, the TTL would be 30 seconds.  For an average time between changes of 60s, the TTL would be 35 seconds.  The 30 seconds is a shorter duration TTL than the 35 seconds TTL.  The quantized update frequency level/average time between changes of 60s has a lower update frequency of 1/60s as opposed to the quantized update frequency level of 20s which has an update frequency of 1/20s.)
determining one of a plurality of quantized update frequency levels (i.e. average time between changes) that corresponds to the update frequency of the data object; and (Melamed: [0110]; [0116]; i.e. The average time between changes is determined from the object’s change statistics.)  
selecting one of the plurality of fixed cache TTLs that corresponds to the one of a plurality of quantized update frequency levels. (Melamed: [0166]; [0167])

Regarding claim 15, Yanacek in view of Schmidt in view of Melamed shows all of the features with respect to claim 11 as outlined above.  Yanacek in view of Schmidt in view of Melamed further to shows
The processing system of claim 11, wherein the operational instructions, when executed by the at least one processor, further cause the processing system to: 
measuring a request latency (i.e. average amount of time the system is presently taking to respond to requests) corresponding to receipt of the request message via the network; (Yanacek: Column 6, lines 9-26; Column 5, lines 55-64; i.e. The system determines the current average response time corresponding to receiving the request message via the network.)
wherein the cache TTL is determined as a function of the update frequency and the request latency. (Yanacek: Column 7, lines 41-60; Column 6, line 59-Column 7, line 6; i.e. The dynamic TTL may 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yanacek in view of Schmidt in view of Plamondon as applied above, and further in view of Melamed et al. (U.S. Patent Publication 2004/0128346), hereinafter Melamed.
Regarding claim 3, Yanacek in view of Schmidt in view of Plamondon shows all of the features with respect to claim 1 as outlined above.  Yanacek in view of Schmidt in view of Plamondon further shows
The method of claim 1, further comprising: 
receiving, via a network, a second request message from the edge node, wherein the second request message indicates the requested access of the data object, wherein the edge node transmitted the second request message in response to determining an duration indicated by the cache TTL has expired. (Yanacek: Column 3, lines 17-39; i.e. The requestor will request another copy of the resource if the TTL of the cached copy from a previous request has expired.)
generating a second response message that includes the cache TTL; and (Yanacek: Column 4, lines 54-67; Column 11, lines 62-67)
transmitting the second response message to the edge node via the network.  (Yanacek: Column 4, lines 22-41; Fig. 1, 120)
However, Yanacek in view of Schmidt in view of Plamondon fails to show
determining a new update frequency of the data object in response to receiving the second request message, wherein the new update frequency is higher than the update frequency;  
determining a new cache TTL based on the new update frequency, wherein the new cache TTL corresponds to a shorter duration than the cache TTL in response to the new update frequency being higher than the update frequency; 
Melamed shows
receiving, via a network, a second request message ([0039]; [0040]; i.e. There may be any number of requests for an object.)
determining a new update frequency (i.e. 1/average time between changes) of the data object in response to receiving the second request message, wherein the new update frequency is higher than the update frequency;  ([0041]; [0042]; [0046]; [0048]; [0166-0167]; i.e. The change statistics are updated each time the object is fetched from the server.  The new update frequency may be higher than the previous update frequency.  For example, the new update frequency of 1/20s is higher than the update frequency of 1/60s.)
determining a new cache TTL based on the new update frequency, wherein the new cache TTL corresponds to a shorter duration than the cache TTL in response to the new update frequency being higher than the update frequency; ([0041]; [0048]; [0166-0167]; i.e. If the update frequency is 1/60s and the new update frequency is 1/20s, then the new cache TTL is 30 seconds which is shorter than the 35 seconds cache TTL for the 1/60s update frequency. )
Melamed and Yanacek in view of Schmidt in view of Plamondon are considered analogous art because they involve content delivery using a cache.  Yanacek shows determining a dynamic TTL base on the frequency of change of the resource. (Column 7, lines 41-53) Melamed details how an update frequency may be determined for each fetch from the server.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanacek in view of Schmidt in view of Plamondon to incorporate the teachings of Melamed wherein determining a new update frequency of the data object in response to receiving the second request 

Regarding claim 4, Yanacek in view of Schmidt in view of Plamondon shows all of the features with respect to claim 1 as outlined above.  However, Yanacek in view of Schmidt in view of Plamondon fails to show
The method of claim 1, wherein each of a plurality of quantized update frequency levels corresponds to one of a plurality of fixed cache TTLs, wherein any quantized update frequency level corresponds to one of the plurality of fixed cache TTLs that has a shorter duration than all other ones of the plurality of fixed cache TTLs corresponding to other ones of the quantized update frequency level with lower update frequencies than the any quantized update frequency level, and wherein the determining cache TTL includes: 
determining one of a plurality of quantized update frequency levels that corresponds to the update frequency of the data object; and  
selecting one of the plurality of fixed cache TTLs that corresponds to the one of a plurality of quantized update frequency levels.
Melamed shows
wherein each of a plurality of quantized update frequency levels (i.e. average time between changes) corresponds to one of a plurality of fixed cache TTLs, wherein any quantized update frequency level corresponds to one of the plurality of fixed cache TTLs that has a shorter duration than all other ones of the plurality of fixed cache TTLs corresponding to other ones of the quantized update frequency level with lower update frequencies than the any quantized update frequency level, and wherein the determining cache TTL includes: ([0041]; [0048]; [0166-0167]; i.e. For an average time between changes of 20s, the TTL would be 30 seconds.  For an average time between changes of 60s, the TTL would be 35 seconds.  The 30 seconds is a shorter duration TTL than the 35 seconds TTL.  The quantized update frequency level/average time between changes of 60s has a lower update frequency of 1/60s as opposed to the quantized update frequency level of 20s which has an update frequency of 1/20s.)
determining one of a plurality of quantized update frequency levels (i.e. average time between changes) that corresponds to the update frequency of the data object; and ([0110]; [0116]; i.e. The average time between changes is determined from the object’s change statistics.)  
selecting one of the plurality of fixed cache TTLs that corresponds to the one of a plurality of quantized update frequency levels. ([0166]; [0167])
Melamed and Yanacek in view of Schmidt in view of Plamondon are considered analogous art because they involve content delivery using a cache.  Yanacek shows determining a dynamic TTL base on the frequency of change of the resource. (Column 7, lines 41-53) Melamed details how the dynamic TTLs may be determined based on quantized update frequency levels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanacek in view of Schmidt in view of Plamondon to incorporate the teachings of Melamed wherein each of a plurality of quantized update frequency levels corresponds to one of a plurality of fixed cache TTLs, wherein any quantized update frequency level corresponds to one of the plurality of fixed cache TTLs that has a shorter duration than all other ones of the plurality of fixed cache TTLs corresponding to other ones of the quantized update frequency level with lower update frequencies than the any quantized update frequency level, and wherein the determining cache TTL includes: determining one of a plurality of quantized update frequency levels that corresponds to the update frequency of the data object and selecting one of the plurality of fixed cache TTLs that corresponds to .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yanacek in view of Schmidt in view of Plamondon as applied above, and further in view of Cuomo et al. (U.S. Patent Publication 2005/0010727), hereinafter Cuomo.
Regarding claim 6, Yanacek in view of Schmidt in view of Plamondon shows all of the features with respect to claim 1 as outlined above.  However, Yanacek in view of Schmidt in view of Plamondon fails to show
The method of claim 1, wherein determining the update frequency includes calculating an average time period between consecutive updates to the data object by a plurality of edge nodes. 
Cuomo shows
wherein determining the update frequency (i.e. update rate) includes calculating an average time period between consecutive updates to the data object (i.e. cache entry) by a plurality of edge nodes. (i.e. application servers as edge servers responding to client devices) (Fig. 1; [0038]; [0003])
Cuomo and Yanacek in view of Schmidt are considered analogous art because they involve caching of data objects using TTL values.  Yanacek shows determining a dynamic TTL based on the change frequency of the data object.  Cuomo shows that the change frequency may calculated using an average time period of updates by the nodes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanacek in view of Schmidt to incorporate the teachings of Cuomo wherein determining the update frequency includes calculating an average time period between consecutive updates to the data object by a plurality of edge nodes.  Doing so provides a method in which to determine the change/update frequency.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yanacek in view of Schmidt in view of Melamed as applied above, and further in view of Cuomo et al. (U.S. Patent Publication 2005/0010727), hereinafter Cuomo.
Regarding claim 16, Yanacek in view of Schmidt in view of Melamed shows all of the features with respect to claim 11 as outlined above.  However, Yanacek in view of Schmidt in view of Melamed fails to show
The processing system of claim 11, wherein determining the update frequency includes calculating an average time period between consecutive updates to the data object by a plurality of edge nodes. 
Cuomo shows
wherein determining the update frequency (i.e. update rate) includes calculating an average time period between consecutive updates to the data object (i.e. cache entry) by a plurality of edge nodes. (i.e. application servers as edge servers responding to client devices) (Fig. 1; [0038]; [0003])
Cuomo and Yanacek in view of Schmidt in view of Melamed are considered analogous art because they involve caching of data objects using TTL values.  Yanacek shows determining a dynamic TTL based on the change frequency of the data object.  Cuomo shows that the change frequency may calculated using an average time period of updates by the nodes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanacek in view of Schmidt in view of Melamed to incorporate the teachings of Cuomo wherein determining the update frequency includes calculating an average time period between consecutive updates to the data object by a plurality of edge nodes.  Doing so provides a method in which to determine the change/update frequency.

Allowable Subject Matter
Claims 7-10, 17-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451